Citation Nr: 1532655	
Decision Date: 07/31/15    Archive Date: 08/05/15

DOCKET NO.  09-35 721	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an effective date earlier than November 15, 2005, for a grant of service connection for posttraumatic stress disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel



INTRODUCTION

The veteran served on active duty from February 1964 to October 1964. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  Jurisdiction over this appeal has since been transferred to the RO in Houston, Texas.

In June 2015 the Veteran made a claim for an increased rating for PTSD.  However, this claim has s not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDING OF FACT

The Veteran did not submit a claim, either formal or informal, for service connection for PTSD until November 15, 2005.


CONCLUSION OF LAW

Entitlement to an effective date prior to November 15, 2005, for the grant of service connection for PTSD, is not warranted.  38 U.S.C.A. §§ 5101, 5110, 7104 (West 2014); 38 C.F.R. §§ 3.1(p), 3.400 (2014).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran's PTSD claim arises from his disagreement with the effective date following the grant of service connection.  Specifically, the Veteran argues that an earlier effective date is warranted for his PTSD because, in substance, he had it ever since he was assaulted in-service in the early 1960's.  As such, he maintains that the effective date of service connection, and the 70 percent rating, should be retroactive to his release from active duty in October 1964.  It is also claimed that an earlier effective date is warranted for his PTSD because while hospitalization for mental illness in the 1960's he filed a claim for a psychiatric disorder including PTSD and, even though this claim was denied, his current rating should be retroactive to this claim.

In this regard, once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Further, because the application of the law to the undisputed facts is dispositive of this appeal, no discussion of VA's duties to notify and assist is necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002). 

Unless specifically provided otherwise in the statute, the effective date of an award based on an original claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The effective date of an award of disability compensation shall be the day following separation from service or the date entitlement arose if the claim is received within one year of separation, otherwise the date of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b)(2). 

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  In this regard, it is well settled that an intent to apply for benefits is an essential element of any claim, whether formal or informal, and, further, the intent must be communicated in writing.  See MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations require a claimant to have an intent to file a claim for VA benefits); Rodriguez v. West, 189 F.3d 1351, 1353   (Fed. Cir. 1999) (noting that even an informal claim for benefits must be in writing).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155. 

As to the Veteran's assertion that he first filed a claim for a psychiatric disorder including PTSD when hospitalized for a mental illness shortly after service in the 1960's, the Board notes that there is a presumption of regularity under which it is presumed that government officials "have properly discharged their official duties."  United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15   (1926); Mindenhall v. Brown, 7 Vet. App. 271, 274   (1994) (VA need only mail notice to the last address of record for the presumption to attach).  This presumption of regularity in the administrative process may be rebutted only by "clear evidence to the contrary."  Schoolman v. West, 12 Vet. App. 307, 310 (1999).  Therefore, under the presumption of regularity, any documents submitted by the Veteran or on his behalf are presumed to have been properly associated with the claims file.  The record does not contain any evidence except for the current lay claims by the Veteran that show that VA received a claim of service connection for a psychiatric disorder in the 1960's or, for that matter, at any time prior to November 15, 2005.  Moreover, the Board finds that the Veteran's lay claims standing alone are not "clear evidence to the contrary" to rebut the presumption of regularity in the administrative process.  Therefore, the Board finds that the record shows that the Veteran did not file with VA a claim of service connection for a psychiatric disorder to include PTSD prior to November 15, 2005. 

Given the above, the Board finds that basic facts of this appeal are as follows.  On November 15, 2005, the record shows that VA received the Veteran's initial application for service connection for PTSD.  In the August 2007 rating decision, the RO granted service connection for PTSD and assigned a 50 percent rating, effective November 15, 2005.  A subsequent July 2008 rating decision, granted the Veteran's PTSD a 70 percent rating effective November 15, 2005. 

Here, the RO granted service connection and a 70 percent evaluation effective the date the Veteran's original claim of service connection for PTSD was filed with VA.  An effective date of an award of service connection is not based on the earliest medical evidence showing a causal connection or an alleged psychiatric hospitalization shortly after service.  Instead, the effective date of an award of service connection is based on the date that the application upon which service connection was eventually awarded was filed with VA.  Lalonde v. West, 12 Vet. App. 377, 382 (1999).  Therefore, because the record shows that the Veteran did not file a formal or informal application for service connection prior to November 15, 2005, VA is precluded, as a matter of law from granting an effective date prior to November 15, 2005, for service connection for PTSD.  As such, this appeal must be denied because the RO has already assigned the earliest possible effective date provided by law.

In denying this claim, the Board acknowledges the Veteran's service and the unfortunate circumstances of his case.  The Board notes that the appellant's arguments essentially constitute a theory of equitable relief.  Although the Board denies his claim as a matter of law as lacking legal merit, the Board is sympathetic to his claim.  The Board, however, is without authority to grant it on an equitable 

basis and instead is constrained to follow the specific provisions of law.  See 38 U.S.C.A. § 7104; Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).


ORDER

Entitlement to an effective date prior November 15, 2005, for the grant of service connection for PTSD is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


